                   Case 3:19-cv-03310-JSC Document 100 Filed 09/13/21 Page 1 of 3




                                                   September 13, 2021


            Hon. Jacqueline Scott Corley
            United States District Court
            Northern District of California
            450 Golden Gate Avenue
            San Francisco, CA 94102

                      Re:       Individual Letter Brief re Plaintiff’s Requests for Production of
                                Documents in Doe v. Uber, et al., Case No. 3:19-cv-03310-JSC

            Your Honor:

                   Plaintiff Jane Doe submits this individual letter brief, pursuant to the Court’s
            Informal Discovery Conference process, regarding Uber’s response to Plaintiff Jane
            Doe’s requests for production of documents.

            Relevant Timeline and Meet and Confer Efforts

                    After months of detailed meet-and-confer efforts, the parties agreed on the scope
            of the requests for production of documents. However, Uber was unable to give a date
            certain by which it would produce responsive documents. In response, the Court ordered,
            on June 21, 2021, that Uber “produce all responsive documents by June 30, 2021.”

                    At the CMC hearing on July 1, the Court made clear that Uber’s view of what is
            discoverable in this case is too narrow. Although the Court did not make a formal ruling,
            the Court did provide guidance that the scope of relevant discovery is not limited to three
            years before the incident. The Court also explained that if Uber contends that a broader
            time frame is too burdensome, then it needs to provide data justifying that position.

                    The parties have since engaged in further meet-and-confer efforts. To date, Uber
            has not produced responsive documents, in violation of the Court’s June 21 order, as
            detailed below.

            Requests for Production 29-32 and 37-41

                     These requests seek analyses and risk assessments, which Plaintiff agreed on
            March 31 in meet-and-confer discussions to limit to “formal” analyses and risk
            assessments regarding the precise risks that materialized in the subject incident. Uber
            previously agreed to this scope. The Court then ordered production by June 30. However,
            in its supplemental responses dated June 30, Uber stated that it “will produce all non-


650 C ALIFORNIA S TREET , 26 T H F LOOR                 S ARA M. P ET ERS                   T ELEPHONE (415) 981-7210
S AN F RANCISCO , CA 94108-2615                   speters@walkuplawoffice.com                F ACSIMILE (415) 391-6965
     Case 3:19-cv-03310-JSC Document 100 Filed 09/13/21 Page 2 of 3


Hon. Jacqueline Scott Corley
September 13, 2021
Page 2


privileged documents responsive to this Request for the time period of 2017-2018” or
that it “reasonably limited its search to the time period of 2017-2018 and does not have
any responsive documents for that time period.” This is in violation of the Court’s June
21 order and the Court’s guidance at the July 1 CMC hearing, which specifically
explained that Uber’s time limitation is too narrow. Moreover, after reviewing Uber’s
production in detail, no responsive documents have been produced beyond the 2018 Uber
Safety Report.

Requests for Production 45 and 46

        These requests seek documents setting out Uber’s taxonomies of incident types
for the period 2011-2018. Uber limited its production to taxonomies in effect during
2017-2018. Again, Uber is ignoring the Court’s guidance during the July 1 CMC. Such a
limitation precludes Plaintiff from understanding how Uber’s taxonomies have changed
over time, which is pertinent to the parties’ ongoing meet-and-confer efforts to develop
mutually agreeable search terms.

Requests for Production 57-70

        These requests seek warning and communications to riders on various relevant
topics. Plaintiff agreed to limit these requests to direct communications to Plaintiff and
her fiancé, and Uber agreed to produce responsive documents. However, none of the
documents Uber produced are responsive. A number of the requests seek direct
communications on specific topics, such as “prohibiting and/or discouraging Third Party
Ride Requests.” In response to these specific requests, Uber simply directed Plaintiff to
the same set of documents that consist of either (1) non-responsive documents, such as
Uber Eats advertisements, or (2) symbols and HTML code that are illegible. Given that
Uber’s production is non-responsive and illegible, Plaintiff requests that the Court order
Uber to amend its response, e.g., to state it has no responsive documents, or produce
responsive documents.

Request for Production 71

        This request seeks all writings concerning Uber’s decision to allow Third Party
Ride Requests and the bases for that decision. The Court ordered Uber to produce all
responsive documents by June 30. In violation of this order, Uber simply responded:
“Uber is still searching for responsive documents.” As part of the meet-and-confer
discussions on this topic, Uber stated on August 3 that it has been unable to complete its
search for responsive documents because certain files are damaged. Uber made the same
statement again on August 10 and advised that it is working to repair the files but
expected to have an update later that week or early the next week. Uber has not provided
any update or produced responsive documents
     Case 3:19-cv-03310-JSC Document 100 Filed 09/13/21 Page 3 of 3


Hon. Jacqueline Scott Corley
September 13, 2021
Page 3



                               WALKUP, MELODIA, KELLY &
                               SCHOENBERGER



                               By:    /s/ Sara M. Peters
                                      MATTHEW D. DAVIS
                                      SARA M. PETERS
                                      ANDREW P. McDEVITT
                                      Attorneys for Plaintiff JANE DOE
